Pee Oubiam.
It was held in McNeely v. Asbestos Co., 206 N. C., 568, that injuries by accident sustained by a workman, in the course of his employment, were compensable, whether such injuries resulted from active negligence or not. It was further .held that sickness or physical breakdown, produced solely by negligence, was not per se an “occupational disease,” but an injury by accident within the meaning of the Compensation Act.
The case at bar, therefore, is controlled by the McNeely case, supra.
Affirmed.